Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2021 has been entered.
The rejection of claims 10, 12-20 under 35 U.S.C. 112(a) is withdrawn per claim amendments.
The rejection of claims 10, 12-20 under 35 U.S.C. 112(b) is withdrawn per claim amendments.
The rejection of claims 1, 4-10, 12-20 under 35 U.S.C. 103(a) is withdrawn per claim cancellations and claim amendments. 
The rejection of claims 10-20 under 35 U.S.C. 103(a) is withdrawn per claim amendments and cancellations.
The rejection of claims 12-13 19-20 under 35 U.S.C. 103(a) is withdrawn per claim amendments.
Claims 10, 15, have been amended.
Claims 1-9, 11, 16-17 are cancelled.
Claims 10, 12-15, 18-20 are being considered on the merits.
Examiner’s Statement of Reasons for Allowance
The closest prior art Kaiyue Deng et al. (Fermentation Technology of Oat Yogurt, English Official Translation) discloses a method for optimal fermentation of oat yogurt comprising oat, milk powder, white sugar and water. The base mixture comprises sugar before fermenting. Optimum fermentation conditions are 8% inoculum, incubation temperature 42C, fermentation duration 5.5 h. However, in Kaiyue’s process, water in the yogurt base is less than 84% (due to presence of sugar). Kaiyue is also silent to specific temperatures as related to viscosities of a spoonable or drinkable product. 
Present method for making a co-fermented food product comprises combining a grain ingredient (5 wt.%) and a dairy ingredient (11 wt.%) with water (balance). Water content in the mixture is about 84% by weight. The method contemplates two pasteurization temperature ranges for two type of products, namely spoonable and drinkable products each with specific viscosities. The method also comprises adding an inclusion ingredient, that may be a flavorant such as sugar, after the fermentation. Therefore, the composition and the fermentation steps claimed are different from that of Kaiyue et al. process. 
Method claims 10, 12-15, 18-20 are novel and nonobvious. Method claims 10, 12-15, 18-20 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID R BADR/           Primary Examiner, Art Unit 1791